Citation Nr: 0211902	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  98-14 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from October 1951 to October 1955.  The veteran died in 
September 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This rating also denied educational 
assistance under Chapter 35.  The appellant did not file a 
notice of disagreement with this determination, and it is not 
for consideration herein.


FINDINGS OF FACT

1.  The veteran died in September 1993; the cause of death 
listed on his death certificate is end-stage small cell 
carcinoma.

2.  At the time of his death, service connection was in 
effect for no disability and he had filed no claim seeking 
compensation for a disorder he associated with his active 
service.

3.  End-stage small carcinoma was not manifested in service, 
or within one year following the veteran's discharge from 
active service, and is not shown to have been related to 
service.

4.  Nicotine dependence is not shown to be related with the 
veteran's active service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records do not show small cell carcinoma, a 
lung disorder, or a history of smoking.  At his discharge 
evaluation in October 1955, the veteran's lung and chest were 
found to be normal.  There is no indication that he smoked 
during his active service.  He was discharged from active 
service in October 1955.  

Records indicate the appellant married the veteran in April 
1966, more than 10 years after his discharge from active 
service in October 1955.  The veteran was born in February 
1929.    

A death certificate informs that the cause of the veteran's 
death was end-stage small cell carcinoma.  No underlying or 
related causes were listed.  There was no autopsy.  In 
October 1993, the appellant contended that her husband's 
death was service related, as "He [the veteran] told me at 
least a hundred times he started smoking while he was in the 
Navy, because the cigarettes were only eighteen cents a 
package."  

In December 1993 and August 1997, the RO requested 
information from the appellant in support of her claim.  In 
August 1997, she indicated that she could not remember the 
names of all the doctors the veteran had seen at the VA 
Medical Center (VAMC) in Phoenix, Arizona.  She indicated 
that the veteran smoked three packs a day since he was 
"eighteen and in the Navy."  

The RO underwent an extensive effort to obtain records 
pertinent to the claim.  Extensive medical records were 
obtained from the VAMC.  These records indicate treatment for 
small cell carcinoma of the lung with liver metastases, 
chronic obstructive pulmonary disease, chronic renal 
insufficiency, and an old cerebral vascular accident.  These 
disorders began decades after the veteran's discharge from 
active service in October 1955.  No health care provider has 
associated the veteran's death with his active service and no 
health care provider has indicated that the veteran became 
nicotine dependent during his active service from October 
1951 to October 1955.

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
the mandates of the VCAA and implementing regulations are 
met.  The RO has gone to great lengths to develop the 
veteran's service and post service medical records, and has 
contacted various sources in efforts to assist the appellant 
in the development of her case, with little result.  The 
appellant herself has failed to indicate any missing medical 
records.  

The Board has considered whether it should submit the case to 
a medical expert in order to determine the etiology of the 
veteran's death.  However, any medical opinion would 
necessarily based on medical evidence.  There is absolutely 
no medical evidence to support a finding that his death had 
any association with service.  Accordingly, any medical 
opinion would be based on pure speculation.

Regarding the duty to notify, communications from the RO to 
the appellant, including the rating decision, statement of 
the case, and supplemental statement of the case have keep 
her appraised of what she must show to prevail in her claim, 
and of what evidence the RO has received.  Moreover, by 
letter dated in March 2002, the RO explained the notice and 
duty to assist provisions of the VCAA, indicated what 
evidence had already been obtained, and asked the appellant 
to submit, or authorize VA to obtain, medical records from 
any non-VA physician who treated the veteran.  The RO did not 
receive any response to this letter.  In addition, the RO 
specifically cited the VCAA in the May 2002 supplemental 
statement of the case.  In light of the extensive efforts 
already made over the years, further attempts at development 
cannot be justified.  The Board finds that the duty to notify 
and assist has been fulfilled.

III.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312(a) (2001). For a service-connected disability 
to be the principle cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 C.F.R. § 3.312(b).

Contributory cause of death is addressed in 38 C.F.R. § 
3.312(c), which provides: (1) A contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. . . . (3) Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  (4) There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.

To establish service connection for a claimed disability (in 
this case, either nicotine dependence or end-stage small cell 
carcinoma) the facts must demonstrate that a disease or 
injury resulting in such disability was incurred in the 
active military service or, if preexisting active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection, there must be: (1) A medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The United States Congress has passed legislation directly 
addressing veterans' claims seeking benefits for disability 
related to the use of tobacco.  First, the Veterans Benefits 
Act of 1998, enacted as Subtitle B of Public Law No. 105-178, 
  § 8202, 112 Stat. 492, amended 38 U.S.C.A. §§ 1110 and 
1131, inserting language to prohibit the payment of VA 
compensation for disabilities attributable to a veteran's use 
of tobacco products in service.  That legislation was 
approved on June 9, 1998, and was made effective for all 
claims filed after that date.  Then, in Public Law No. 105-
206, § 9014, 112 Stat. 865, approved on July 22, 1998, the 
amendments made by section 8202 of the previous statute were 
rescinded.  In lieu of amending 38 U.S.C.A. §§ 1110 and 1131, 
section 9014 instead created a new 38 U.S.C.A. § 1103, which 
provides, in pertinent part, as follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

As a result, the new section 1103 bars an award of service 
connection for a disability arising long after service based 
upon a finding that such disability was caused by tobacco use 
during service.  It does not, however, preclude the 
establishment of service connection based upon a finding that 
a disease or injury (even if tobacco-related) became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See also 38 U.S.C.A. § 1103(b).  By its terms, section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits, 
or veterans and survivors who filed claims on or before June 
9, 1998 (as in this case).  VA has issued a regulation to 
implement the new legislation on tobacco-related disability 
claims, at 66 Fed. Reg. 18,195-98 (Apr. 6, 2001).  

As noted above, the provisions of 38 U.S.C.A. § 1103 were, by 
congressional enactment, made effective immediately after 
June 9, 1998.  In this instance, the appellant filed her 
claim well before this date.  Therefore, the new provisions 
do not apply.

The Board is cognizant that, in VAOPGCPREC 2-93, the VA 
General Counsel held, in particular, that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.

Thereafter, in VAOPGCPREC 19-97, the VA General Counsel noted 
that the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of disability or death occurring after service.  With 
regard to the first question, the determination of whether a 
veteran is dependent upon nicotine is a medical issue.  

If it is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, it must be determined whether the 
post-service usage of tobacco products was the proximate 
cause of the disability or death upon which the claim is 
predicated.  A supervening cause of the disability or death 
would sever the causal connection to the onset of the 
nicotine dependence in service.  Post-service exposures to 
environmental or occupational toxins other than tobacco 
products may also be found, under the facts of particular 
cases, to constitute supervening causes of the disability or 
death, so as to preclude findings of service connection.

Malignant tumors, including end-stage small cell carcinoma, 
may be presumed to have been incurred in service if 
manifested to a compensable degree within one year following 
the veteran's discharge from active.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  However, in the instant 
case, the end-stage small cell carcinoma did not become 
manifest until decades after service.  Accordingly, 
presumptive service connection for such a disability as a 
chronic disease under 38 U.S.C.A. § 1112 is not warranted.  

The veteran was born in February 1929.  In August 1997, the 
appellant contends that the veteran smoked three packs a day 
since he was "eighteen and in the Navy."   Based on records 
supplied by the appellant herself, the veteran began his 
active service in October 1951, when he was 22.  Such 
statements do not support the appellant's claim. 

The appellant has not submitted any evidence linking the 
veteran's death-causing small cell carcinoma to service.  Her 
opinion in this matter is not competent evidence because she 
is a lay person.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The appellant is a lay person, and lacks the 
medical expertise for her opinions in this matter to be 
competent medical evidence.  Thus, direct service connection 
for small cell carcinoma is not warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Having determined that the primary cause of the veteran's 
death is not service connected, the analysis proceeds to the 
appellant's contention that the veteran's death was due to 
his addiction to cigarettes which was caused by his active 
service nearly 50 years ago.  

Prior to his death, the veteran was service connected for no 
disability.  During his lifetime, he failed to file a claim 
seeking service connection for any disorder as being 
associated with his active service.  As noted above, the 
veteran was 22 when he entered the Navy, not 18.  Service 
medical records fail to indicate smoking or a smoking-related 
disorder during the veteran's active service.  Post service 
medical evidence also fails to indicate smoking or any 
smoking-related disorder immediately following service or 
until many decades after service.  Nicotine addiction 
associated with the veteran's active service has never been 
diagnosed.  In this case, the Board finds the preponderance 
of evidence is against the claim that the veteran's small 
cell carcinoma is the result of active service or tobacco use 
during service.  38 U.S.C.A. § 5107(b).  The total lack of 
evidence in support of this contention supports this 
determination.  There is absolutely no medical evidence to 
support the conclusion that the veteran's service from 
October 1951 to October 1955 caused him to be addicted to 
cigarettes leading to his death.  Accordingly, the Board 
finds the preponderance of the evidence is against the claim.  

In conclusion, the evidence does not show that a service-
connected disability caused or contributed to the cause of 
the veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


